Michelle F. Lynch, GAL Appellate Counsel, For Myers-McNeil, Barbara Jean
Christine Wright, Assistant Attorney General, For State of North Carolina
Heidi E. Reiner, Assistant Appellate Defender, For Myers-McNeil, Barbara Jean
N. Lorrin Freeman, District Attorney, For State of North Carolina
The following order has been entered on the motion filed on the 15th of January 2019 by State of NC to Deem Response Timely Filed:
*88"Motion Allowed by order of the Court in conference, this the 14th of August 2019."